Case: 1:18-cv-04651 Document #: 150 Filed: 12/19/18 Page 1 of 1 PageID #:3823

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Weifang Tengyi Jewelry Trading Co. Ltd
                                               Plaintiff,
v.                                                           Case No.: 1:18−cv−04651
                                                             Honorable Gary Feinerman
ExtraFind, et al.
                                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 19, 2018:


         MINUTE entry before the Honorable Gary Feinerman:Plaintiffs motion to sever
[125] and Defendant Intuii and Sorensen's motion to dismiss [141] are denied. As Plaintiff
clarified on the record, Plaintiff's claims against Defendants Intuii LLC and Jens Sorensen
rest in substantial part on the same legal and factual grounds as Plaintiff's claims against
the other defendants, including that Defendants Intuii LLC and Jens Sorensen were
involved in a counterfeiting network with the other defendants. Given the nature of
Plaintiff's claims, joinder is proper under Civil Rule 20(a)(2), rendering inappropriate
dismissal or severance under Civil Rule 21.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
